Citation Nr: 1220401	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability encompassing keratoconus, corneal transplants, and loss of eyesight.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  In March 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded by the Board in June 2009 and May 2011.

The Board notes that the eye disability at issue in this appeal has been characterized to encompass only the diagnoses listed in the July 2006 Substantive Appeal.  For any additional eye disabilities, the Veteran may separately claim service connection in the future, should he so wish.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his eye disability encompassing keratoconus, corneal transplants, and loss of eyesight is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, an eye disability encompassing keratoconus, corneal transplants, and loss of eyesight was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that no discussion of VA's duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103A, and 5107 is warranted in this case, given the full grant of the benefit sought on appeal.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A review of the Veteran's service treatment records reveals that he was diagnosed with a bilateral high astigmatism in June 1987.  In December 2000, subsequent to service, he was diagnosed as having bilateral keratoconus.  His current claim was received in January 2004.  In April 2004, he underwent a right penetrating keratoplasty with a corneal transplant.  In December 2004, he underwent a left penetrating keratoplasty and corneal transplant.  At his March 2009 Travel Board hearing, he testified that he did not wear glasses when he entered service.  He reported that his inservice duties entailed intensive welding and that he was wearing protective glasses many hours per day.  He noted that at separation he was given an eye examination which revealed an astigmatism.  He testified that his eyesight worsened during the course of his service.  He reported being diagnosed with keratoconus in 2000 and undergoing corneal transplants in both eyes in 2004.  

In conjunction with a June 2009 Board remand, the Veteran underwent a VA eye examination in October 2009.  The examiner noted the findings in June 1987 and also the April and December 2004 surgeries.  After the examination, the examiner rendered a diagnosis of corneal transplant status post penetrating keratoplasty for the treatment of keratoconus, with correctible vision to 20/20.  The examiner indicated that any diagnosed eye disorder, to include keratoconus and bilateral corneal transplants, was less likely as not caused by or a result of service.  He noted that keratoconus was a corneal degenerative disorder that to this point, despite considerable research, had no known etiology.  He indicated that it appeared to rise from a number of different factors: genetic, environmental, or cellular, any of which may form the trigger for the onset of the disease.  The examiner stated that there was no indication in the Veteran's service record that any event caused the keratoconus to occur.  He reported that keratoconus was a progressive disease that typically began in early childhood and would have developed whether the Veteran was in service or not.  He stated that the early documentation of high astigmatism in June 1987 could have been the early signs of keratoconus but this was not documented as the diagnosis was not documented until December 2000.  Therefore, it was less likely than not that the Veteran's keratoconus (leading to bilateral corneal transplants) was caused by or the result of his time in the service.  

In May 2011, the Board once again remanded this matter for further development.  
Additional treatment records obtained in conjunction with the Board remand from Riverside Physicians Associates for the period from 2003 through 2009 also contain diagnoses of myopia and glaucoma suspect.  

In a June 2011 report, prepared in conjunction with the Board's May 2011 remand, the October 2009 VA examiner again noted the previous service findings and the 2004 surgeries.  Following a review of the record, he indicated that the Veteran no longer had keratoconus since having corneal transplant surgery in both eyes.  He again stated that keratoconus was a corneal degenerative disorder that to this point, despite considerable research, had no known etiology.  It appeared to arise from a number of different genetic factors: genetic, environmental, or cellular, any which may form the trigger for the onset of the disease.  The examiner then stated that it was just as likely as not that the Veteran's high astigmatism, which was documented on his June 1987 service eye examination, was an early manifestation of his previous diagnosis of bilateral keratoconus, but given the fact that the Veteran had bilateral corneal transplants, he no longer had keratoconus as it had been corrected by the eye surgeries.  

The Board observes that the Veteran was not diagnosed as having keratoconus in service or in close proximity thereto, with the first actual diagnosis not occurring until 2000, many years following service.  However, the Veteran was diagnosed with having a high astigmatism in June 1987, during his period of service.  The VA examiner, while initially stating it was less likely than not that the Veteran's keratoconus was related to his period of service in his October 2009 report, then indicated that it was at least as likely as not that the Veteran's inservice finding of high astigmatism was an early manifestation of his bilateral keratoconus in his June 2011 addendum.  

To the extent that the June 2011 addendum indicates that the Veteran's disability has resolved post-surgery, the Board notes that such disability was present at the time of the January 2004 claim, warranting the ensuing surgical treatment in the following year.  Consequently, any question of whether current disability persists is one to be addressed when a disability rating is assigned but is of no consequence for purposes of the question of service connection at hand.  Notably, in McClain v. Nicholson, 21 Vet App 319 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  

At a minimum, the evidence for and against the Veteran's claim is in equipoise in this case.  Therefore, service connection for an eye disability encompassing keratoconus, corneal transplants, and loss of eyesight is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




ORDER

Service connection for an eye disability encompassing keratoconus, corneal transplants, and loss of eyesight, is granted. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


